Case 1:21-cv-00456-NYW Document 8 Filed 03/22/21 USDC Colorado Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO


Civil Action No. 1:21-cv-00456-NYW


PREFERRED CONTRACTORS INSURANCE COMPANY, RRG,
a Montana Limited Liability Company,

       Plaintiff,

v.

MICHAEL HAMILTON, a Colorado resident;
CAROL BOGGIS, a Colorado resident;
NAB, LLC D/B/A BUILDSMART FORT COLLINS, a Colorado Limited Liability Company;
ANTHONY BAETTI, a Colorado resident;
COUNTRY MUTUAL INSURANCE COMPANY, an Illinois Corporation;

       Defendants.


       NOTICE OF SETTLEMENT AND REQUEST TO VACATE SCHEDULING
                            CONFERENCE



       Plaintiff, Preferred Contractors Insurance Company, RRG (“PCIC”), by and through

counsel and pursuant to D.C.COLO.LCivR 40.2(b), hereby notifies the Court that the parties

have reached settlement, thereby resolving this matter in full.

       Upon successful negotiation of the Settlement and Release Agreement and exchange of

settlement proceeds, PCIC will file a Stipulated Notice of Voluntary Dismissal With Prejudice

pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), which will be executed by all parties that have

appeared.
Case 1:21-cv-00456-NYW Document 8 Filed 03/22/21 USDC Colorado Page 2 of 3




       The Court currently has a Scheduling Conference set for April 20, 2021, at 1:30 p.m.

Because a settlement has been reached, the parties respectfully request that the Court vacate the

Scheduling Conference such that neither the parties nor the Court have to waste time and

resources complying with pre-Scheduling Conference deadlines (Magistrate Consent, drafting a

proposed Scheduling Order and exchanging Initial Disclosures).         Vacating the Scheduling

Conference will allow the parties to focus on finalizing the Settlement and Release Agreement

and subsequently filing dismissals in an expedient manner.



       Respectfully submitted this 22nd day of March, 2021.


                                            By: /s/ Todd E. Jaworsky
                                            Todd E. Jaworsky
                                            Cody W. Goings
                                            McElroy, Deutsch, Mulvaney & Carpenter, LLP
                                            5600 South Quebec Street, Suite C100
                                            P.O. Box 4467
                                            Englewood, CO 80155-4467
                                            Telephone:     (303) 293-8800
                                            Facsimile:     (303) 839-0036
                                            E-Mail: tjaworsky@mdmc-law.com
                                                    cgoings@mdmc-law.com
                                            Attorneys for Plaintiff




                                               2
Case 1:21-cv-00456-NYW Document 8 Filed 03/22/21 USDC Colorado Page 3 of 3




                               CERTIFICATE OF SERVICE

        I further certify that on this 22nd day of March, 2021, a true and correct copy of the
foregoing Notice of Settlement was electronically filed with the Clerk of Court and served to all
parties of record using the CM/ECF system:


                                            By: /s/ Todd E. Jaworsky
                                            Todd E. Jaworsky
                                            Cody Goings
                                            McElroy, Deutsch, Mulvaney & Carpenter, LLP
                                            5600 South Quebec Street, Suite C100
                                            P.O. Box 4467
                                            Englewood, CO 80155-4467
                                            Telephone:     (303) 293-8800
                                            Facsimile:     (303) 839-0036
                                            E-Mail: tjaworsky@mdmc-law.com
                                                    cgoings@mdmc-law.com
                                            Attorneys for Plaintiff
